

116 SRES 365 ATS: Designating October 16, 2019, and October 16, 2020, as “World Food Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 365IN THE SENATE OF THE UNITED STATESOctober 17, 2019Mr. Coons (for himself, Mr. Moran, Mr. Boozman, and Mr. Leahy) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 16, 2019, and October 16, 2020, as World Food Day.
	
 Whereas hunger and malnutrition are daily facts of life for hundreds of millions of people around the world;
 Whereas women and children suffer the most serious effects of hunger and malnutrition; Whereas millions of children die each year from hunger-related illness and disease;
 Whereas many people suffer permanent physical or mental impairment because of vitamin or protein deficiencies;
 Whereas the United States has a long tradition of demonstrating humanitarian concern for the hungry and malnourished people of the world;
 Whereas there is a growing concern in the United States and in other countries about threats to the future food supply, including—
 (1)misuse and overuse of land and water; (2)loss of biological diversity; and
 (3)erosion of genetic resources on a global scale; Whereas the world community increasingly calls upon the United States to resolve food problems stemming from natural- and human-made disasters by providing humanitarian assistance;
 Whereas the United States— (1)plays a major role in the development and implementation of international food and agricultural trade standards and practices; and
 (2)recognizes the positive role that the global food trade can play in enhancing human nutrition and alleviating hunger;
 Whereas, although progress has been made in reducing the incidence of hunger and malnutrition in the United States, certain groups remain vulnerable to malnutrition and related diseases;
 Whereas the conservation of natural resources, the preservation of biological diversity, and strong public and private agricultural research programs are required for the United States—
 (1)to remain food secure; and (2)to continue to aid the hungry and malnourished people of the world;
 Whereas the United States is a world leader in the development of agricultural innovation and technology aimed at enhancing the improved production, safety, and quality of the world food supply and must continue to retain that role;
 Whereas participation by private voluntary organizations and businesses, working with national governments and the international community, is essential in the search for ways to increase food production in developing countries and improve food distribution to hungry and malnourished people;
 Whereas the Food and Agriculture Organization of the United Nations (referred to in this preamble as the FAO) is mandated to lead global efforts to address food and nutrition security issues;
 Whereas the member nations of the FAO have unanimously designated October 16 of each year as World Food Day; Whereas the FAO has worked to organize activities and efforts on World Food Day in over 130 countries to promote awareness of and action for people suffering from hunger and malnutrition;
 Whereas past observances of World Food Day have been supported— (1)by proclamations by Congress, the President, the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and the territories and possessions of the United States; and
 (2)by programs of the Department of Agriculture and other Federal departments and agencies; Whereas private voluntary organizations and community leaders are participating in planning World Food Day observances in 2019 and 2020, and a growing number of these organizations and leaders are using World Food Day as a focal point for year-round programs; and
 Whereas the people of the United States can express their concern for the plight of hungry and malnourished people throughout the world by study, advocacy, and action: Now, therefore, be it
	
 That the Senate— (1)designates October 16, 2019, and October 16, 2020, as World Food Day; and
 (2)encourages the people of the United States to observe the days with appropriate ceremonies and activities.